IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VALLEY FORGE TOWERS                        : No. 771 MAL 2015
APARTMENTS N, LP; MORGAN                   :
PROPERTIES ABRAMS RUN OWNER                :
LP; KBF ASSOCIATES, LP; GULPH              : Petition for Allowance of Appeal from
MILLS VILLAGE APARTMENTS LP; AND           : the Order of the Commonwealth Court
THE LAFAYETTE AT VALLEY FORGE LP           :
                                           :
                                           :
            v.                             :
                                           :
                                           :
UPPER MERION AREA SCHOOL                   :
DISTRICT AND KEYSTONE REALTY               :
ADVISORS, LLC                              :
                                           :
                                           :
PETITION OF: VALLEY FORGE                  :
TOWERS APARTMENTS N, LP;                   :
MORGAN PROPERTIES ABRAMS RUN               :
OWNER LP; KBF ASSOCIATES, LP               :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of April, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioners, is:


            [The School District] deliberately chose commercial properties,
            such as Petitioners’, for selective assessment appeals, but did not
            appeal assessments of any single-family-home properties, although
            the latter are significantly underassessed. The Uniformity Clause of
            the Pennsylvania Constitution prohibits disuniformity in taxation. Is
            a school district’s decision to appeal property assessment insulated
            from review because, inter alia, the school district has a statutory
            right to file appeals and can identify an economic reason for its
            appeals?